Exhibit 10

SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Loan and Security Agreement is entered into as of
June 24, 2011 (the “Amendment”), by and between COMERICA BANK (“Bank”) and
ORASURE TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement, dated
as of September 10, 2002, as amended by a First Amendment to Loan and Security
Agreement, dated as of May 23, 2003, a Second Amendment to Loan and Security
Agreement, dated as of September 12, 2003, a Third Amendment to Loan and
Security Agreement, dated as of April 21, 2004, a Fourth Amendment to Loan and
Security Agreement, dated as of June 27, 2006, and a Fifth Amendment to Loan and
Security Agreement, dated June 28, 2007 (collectively, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Borrower and Bank acknowledge that no Mortgage Advances, Non-Revolving
Advances, Revolving Advances, Equipment Term Loan, or Term Advances are
currently outstanding under the Agreement and the Bank has no further obligation
to make such Credit Extensions to Borrower. Other than to show compliance with
the required financial covenants in Section 6.7 of the Agreement, Borrower shall
not be required to submit to Bank any reporting relating to such Credit
Extensions as previously required under Section 6.2 of the Agreement.

2. The following defined term in Section 1.1 of the Agreement is amended to read
as follows:

“Expansion Advance Maturity Date” means September 27, 2011.

3. Section 6.7(c) of the Agreement is hereby amended to read as follows:

(c) Tangible Net Worth. A Tangible Net Worth plus fifty percent (50%) of
proceeds received by Borrower from any Equity Offering (net of any underwriting
discounts and concessions and direct offering expenses) of not less than
$41,500,000.

4. Exhibit E attached to the Agreement is hereby replaced with Exhibit E
attached hereto.

5. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

6. Borrower represents and warrants that the representations and warranties
contained in Section 5 of the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

 

1



--------------------------------------------------------------------------------

(b) all Bank Expenses incurred in connection with the preparation, negotiation
and execution of this Amendment; and

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ORASURE TECHNOLOGIES, INC. By:  

/s/ Ronald H. Spair

Title:  

COO/CFO

COMERICA BANK By:  

/s/ Justin Swietlik

Title:  

VP

 

3



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:   

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Avenue

3rd Floor, MC 4240

Palo Alto, CA 94301

Phone: (650) 462-6060

Fax: (650) 462-6061

FROM: ORASURE TECHNOLOGIES, INC.

The undersigned authorized officer of OraSure Technologies, Inc. hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                      with all
required covenants under the Agreement, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof (except for
representations and warranties referring to a prior date which shall be true and
correct in all material respects only as of such prior date). Attached herewith
are the required documents supporting the above certification. The Officer
further certifies that these were prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANTS

  

REQUIRED

   COMPLIES

Monthly Financial Statements

   Quarterly within 30 days    YES    NO Compliance Certificate    Quarterly
within 30 days    YES    NO Annual (CPA Audited) Financial Statements    FYE
within 90 days    YES    NO 10-Q    Quarterly within 5 days of SEC filing    YES
   NO 10-K    Annually within 5 days of SEC filing    YES    NO A/R Audit   
Initial and Annual    YES    NO Projection    FYE within 30 days    YES    NO

 

FINANCIAL COVENANTS

   REQUIRED      ACTUAL      COMPLIES

Minimum Quick Ratio

     2.00:1.00                     :1.00       YES    NO

Minimum Tangible Net Worth

   $ 41,500,000       $                    YES    NO

Minimum Liquidity*

   $ 25,000,000       $                    YES    NO

 

* Including $             of cash, cash equivalents and short-term investments
($15,000,000 minimum)

Please Enter Below Comments Regarding Covenant Violations:

On behalf of Borrower, the Officer further acknowledges that at any such time as
Borrower is out of compliance with any of the terms set forth in the Loan
Agreement, including, without limitation, any of the financial covenants,
Borrower cannot receive any advances.

ORASURE TECHNOLOGIES, INC.

 

              BANK USE ONLY    

 

       

Authorized Signer

 

    Rec’d by:  

 

   

 

Name:

    Date:  

 

   

 

Title:

    Reviewed by:  

 

       

 

Date:

 

 

 

       

 

Financial compliance Status:        YES / NO

 

   

 

1